               Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x

DANIEL WEST, on behalf of himself and
all others similarly situated,                                 Civil Action No. 21-cv-5382

                                    Plaintiff,
                                                               CLASS AND COLLECTIVE
                  -against-                                    ACTION COMPLAINT

LASERSHIP, INC., SO SURE
TRANSPORTS, INC., and                                          JURY TRIAL DEMANDED
UNKNOWN SUBCONTRACTOR
COMPANIES A, B, and C,

                                    Defendants.
-----------------------------------------------------------x

         Plaintiff Daniel West (“Plaintiff”), on behalf of himself and all others similarly situated,

alleges as follows:

                                     PRELIMINARY STATEMENT

         1.       Plaintiff Daniel West seeks to represent a New York State-wide Rule 23 Class

and Fair Labor Standards Act (“FLSA”) Collective consisting of delivery drivers who worked

for Defendant LaserShip and one or more of its subcontractors (identified here as So Sure

Transports, Inc., and Unknown Subcontractor Companies A, B, and C).

         2.       For approximately one and a half years, Plaintiff was jointly employed by

Defendants LaserShip, Inc. (“LaserShip”) and So Sure Transports, Inc. (“So Sure”), as a delivery

driver. He was responsible for delivering packages to customers on a pre-determined route in

and around Westchester County, New York. Misclassified as an “independent contractor,” Mr.

West spent the entirety of his employment working 48- and 50-hour weeks for less than the New

York State minimum wage and without receiving overtime premiums for hours worked in excess

of 40 in a week.
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 2 of 19




       3.      Defendant LaserShip, a “last mile” courier company that structures itself as a

“sharing economy service” for online retailers like Amazon, fundamentally relies on the work of

drivers like Plaintiff and the proposed class and collective to carry out the crux of its business

model. LaserShip obtains these drivers by hiring them directly and by contracting with

companies like So Sure and Unknown Subcontractor Companies A, B, and C (together with So

Sure, “the Subcontractor Defendants”) who, alongside LaserShip, jointly employ the drivers. On

information and belief, these Subcontractor Defendants function as interchangeable “strawmen”

to insulate LaserShip from liability for its wage and hour violations.

       4.      This action is brought to recover unpaid minimum and overtime wages owed to

Plaintiff and others similarly situated employees of Defendants, as well as attorneys’ fees, costs,

liquidated damages, and injunctive and declaratory relief against Defendants’ unlawful actions.

       5.      Plaintiff brings this action on behalf of himself and all similarly situated current

and former employees pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

seq., and specifically the collective action provision of the FLSA, 20 U.S.C. § 216(b), to remedy

violations of the wage and hour provisions of the FLSA by Defendants that have deprived

Plaintiff and others similarly situated of their lawful wages.

       6.      Plaintiff also brings this action on behalf of himself and a class of similarly

situated current and former employees of Defendants, pursuant to Fed. R. Civ. P. 23, for

violations of New York Labor Law (“NYLL”) §§ 190 et seq.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In




                                                  2
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 3 of 19




addition, the Court has jurisdiction over Plaintiff’s federal claims under the FLSA pursuant to 29

U.S.C. § 216(b).

       8.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(1), as Defendants conduct business in this district to a sufficient degree to be considered

residents of this district under 28 U.S.C. § 1391(d).

       9.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                            PARTIES

                                            Daniel West

       10.     Plaintiff Daniel West is an adult individual residing in Port Chester, New York.

       11.     At all times relevant to this Complaint, Defendants LaserShip and So Sure jointly

employed Plaintiff as a delivery driver based out of LaserShip’s regional warehouse at 10

Midland Ave., Port Chester, NY 10573.

                                          LaserShip, Inc.

       12.     Defendant LaserShip, Inc. (“LaserShip”), is a Delaware corporation with its

headquarters located at 1912 Woodford Road, Vienna, Virginia 22182.

       13.     LaserShip transacts business in the State of New York.

       14.     On information and belief, LaserShip operates at least 10 warehouses in the State

of New York substantially similar to the warehouse where Plaintiff’s employment was based.

                                     So Sure Transports, Inc.

       15.     Defendant So Sure Transports, Inc. (“So Sure”), is a New York corporation with

its headquarters and principal place of business in New York.




                                                 3
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 4 of 19




       16.     On information and belief, So Sure operates out of two residential buildings

located at 35-05 191st St., Apt. 5A, Flushing, NY 11358, and 24026 70th Ave., Apt. 1, Little

Neck, NY 11362.

       17.     On information and belief, So Sure employs no more than 6 people (exclusive of

delivery drivers like Plaintiff, who Defendants misclassify as “independent contractors”).

       18.     On information and belief, So Sure contracts with LaserShip for the purpose of

jointly employing and supervising delivery drivers in the State of New York. These delivery

drivers perform delivery services in the name of, and for the primary benefit of, LaserShip.

                        Unknown Subcontractor Companies A, B, and C

       19.     On information and belief, based on public records and court filings, Unknown

Subcontractor Companies A, B, and C are corporations which, like Defendant So Sure, contract

with LaserShip for the purpose of jointly employing and supervising delivery drivers in the State

of New York (collectively, with So Sure, “the Subcontractor Defendants”). These delivery

drivers perform delivery services in the name of, and for the primary benefit of, LaserShip.

       20.     Although the precise number of such companies is presently unknown to Plaintiff,

and calculation of such numbers would require facts in the sole control of Defendant LaserShip,

upon information and belief, there are at least two such corporations who have conducted

business in the State of New York during the limitations period.

       21.     At all times relevant to this Complaint, Plaintiff and other members of the

putative class and collective were employed by Defendant LaserShip and one or more

Subcontractor Defendants within the meaning of the FLSA, 29 U.S.C. § 203(e), and NYLL

§ 190(2).




                                                4
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 5 of 19




                                     CLASS ALLEGATIONS

                                      FLSA Collective Action

       22.      Plaintiff brings his FLSA minimum wage and overtime claims on behalf of

himself and all similarly situated persons who have worked for LaserShip and one or more

Subcontractor Defendants performing delivery driver services in the State of New York from

June 17, 2018, until the date Defendants cease, or are enjoined from, violating the FLSA (“FLSA

Collective”).

       23.      Defendants are liable under the FLSA for, inter alia, failing to properly

compensate Plaintiff, and as such, notice should be sent to the FLSA Collective.

                                        Rule 23 Class Action

       24.      Plaintiff brings his New York Labor Law minimum wage, overtime, and § 195

claims on behalf of himself and a class of persons under Rule 23 of the Federal Rules of Civil

Procedure consisting of all delivery drivers employed by LaserShip and one or more

Subcontractor Defendants in the State of New York from June 17, 2015, until the date

Defendants cease, or are enjoined from, violating the NYLL (“Rule 23 Class”).

       25.      The persons in the class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is presently unknown to

Plaintiff, and calculation of such numbers would require facts in the sole control of Defendant,

upon information and belief, there are more than 100 members of the class during the class

period. This calculation is based on information and belief that LaserShip operates at least 10

warehouses in New York State, each one estimated to employ at least 10-12 delivery drivers.

       26.      The claims of Plaintiff are typical of the claims of the Rule 23 Class.

       27.      Plaintiff will fairly and adequately protect the interests of the Rule 23 Class.




                                                  5
               Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 6 of 19




        28.      A class action is superior to other available methods for the fair and efficient

adjudication of the controversy—particularly in the context of wage and hour litigation where

individual plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court

against corporate defendants. The members of the Rule 23 Class have been damaged and are

entitled to recovery as a result of Defendants’ common and uniform policies, practices and

procedures. Although the relative damages suffered by individual class members are not de

minimus, such damages are small compared to the expense and burden of individual prosecution

of this litigation. In addition, class certification is superior because it will obviate the need for

unduly duplicative litigation which might result in inconsistent judgments about Defendants’

practices.

        29.      Defendants have acted on grounds generally applicable to the Rule 23 Class,

thereby making declaratory relief appropriate for the class.

        30.      There are questions of law and fact common to the class, which predominate over

any questions solely affecting individual members of the class, including:

              a. whether Defendants are joint employers of Plaintiff and the Rule 23 Class;

              b. whether Plaintiff and the Rule 23 Class are employees or independent contractors;

              c. whether Defendants failed to keep true and accurate time records for all hours

                 worked by Plaintiff and the Rule 23 Class;

              d. whether Defendants failed to pay Plaintiff and the Rule 23 Class minimum wage

                 within the meaning of the New York Labor Law Article 19 and the supporting

                 New York State Department of Labor Regulations, 12 NYCRR 142-2.1; and

              e. whether Defendants failed to pay Plaintiff and the Rule 23 Class overtime wages

                 at a wage rate of one and one-half their lawful regular rate of pay times within the




                                                   6
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 7 of 19




               meaning of the New York Labor Law Article 12 and the supporting New York

               State Department of Labor Regulations, 12 NYCRR 142-2.2.

             COLLECTIVE AND CLASS-WIDE FACTUAL ALLEGATIONS

       31.     The proposed Rule 23 Class and FLSA Collective consist of delivery drivers

whose job duties involved loading, handling, and delivering packages from LaserShip

warehouses to commercial and residential buildings in the State of New York.

       32.     Members of the Rule 23 Class and FLSA Collective worked fixed schedules in

exchange for a flat weekly salary that amounted to less than the minimum wage and did not

include overtime premiums for hours worked in excess of 40 in a week.

       33.     Each morning, members of the Rule 23 Class and FLSA Collective reported to

regional warehouses owned and operated by Defendant LaserShip. They loaded their delivery

vans with packages assigned to them by LaserShip, and they delivered those packages in a

specific order along routes dictated by LaserShip.

       34.     The delivery drivers accessed and uploaded information about their routes and

deliveries using a proprietary LaserShip application (“app”) on their personal smartphones.

       35.     The LaserShip app instructed delivery drivers which routes to take and in which

order to deliver their packages. Delivery drivers were not permitted to deviate from these routes.

       36.     The LaserShip app used GPS to track delivery drivers’ locations in real time.

       37.     Delivery drivers were required to wear LaserShip uniforms and drove vans with

the LaserShip logo prominently displayed on their exteriors.

       38.     At no point did any proposed class member receive a legally sufficient wage

statement as required by NYLL § 195(3).




                                                 7
              Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 8 of 19




                                Defendants’ Joint Employer Status

        39.     Each individual delivery driver was jointly employed by Defendant LaserShip

and one or more Subcontractor Defendants.

        40.     Both LaserShip and the Subcontractor Defendants controlled drivers’ day to day

activities and the terms and conditions of their employment.

        41.     LaserShip controlled the delivery drivers’ routes, schedules, and job

responsibilities.

        42.     The Subcontractor Defendants assisted in the day-to-day supervision of delivery

drivers’ activities.

            Plaintiff’s and the Proposed Class and Collective Members’ Employee Status

        43.     Though characterized as “independent contractors” by Defendants, Plaintiff’s

work and the work of all class and collective members was performed under Defendants’ total

direction and control, thereby rendering them “employees” within the meaning of the FLSA and

the NYLL.

        44.     LaserShip dictated when, where, and to whom each delivery driver delivered

packages.

        45.     Delivery drivers took no part in determining the rate of pay they would receive

for their services.

        46.     For some delivery drivers, including Plaintiff, LaserShip and/or the Subcontractor

Defendants owned and controlled the vehicles they used to make deliveries.

        47.     Customers could not specifically request delivery services from any particular

delivery driver.




                                                 8
               Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 9 of 19




       48.      Delivery drivers were not responsible for fielding customer complaints.

LaserShip was solely responsible for fielding such complaints.

       49.      LaserShip and/or the Subcontractor Defendants retained all liability for incorrect

or damaged deliveries.

       50.      If delivery drivers could not show up for work on a given day, they were not

responsible for finding a replacement delivery driver or rearranging routes to accommodate their

absence.

                          INDIVIDUAL FACTUAL ALLEGATIONS

                                           Background

       51.      Plaintiff Daniel West worked as a delivery driver for Defendants LaserShip and

So Sure from approximately December 15, 2018, to approximately May 15, 2020.

       52.      Plaintiff worked exclusively for Defendants LaserShip and So Sure during this

time period.

       53.      Defendants LaserShip and So Sure jointly controlled the terms and conditions of

Plaintiff’s employment and were Plaintiff’s joint employers within the meaning of the FLSA and

the NYLL.

       54.      Upon his hire, Plaintiff received a LaserShip identification (“ID”) card and long-

sleeved t-shirts with the LaserShip name and logo on the front. Plaintiff was required to wear the

LaserShip t-shirt while delivering packages on his route. He was also required to carry his ID

card, which identified him as an independent contractor for LaserShip.

       55.      Each day, Plaintiff reported to a warehouse at 10 Midland Avenue which also

displayed the LaserShip name and logo.




                                                 9
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 10 of 19




       56.     Plaintiff was one of approximately 10-12 delivery drivers who reported to this

warehouse.

       57.     To make his deliveries, Plaintiff drove a Ford Transit Connect van registered to

and provided to him by So Sure. The van bore the LaserShip name and logo on its exterior.

       58.     Plaintiff was not permitted to carry any unauthorized passengers in his delivery

van.

       59.     Plaintiff was not responsible for any costs associated with the upkeep, repair, or

general maintenance of his delivery van. The van was insured by LaserShip and/or So Sure.

       60.     If Plaintiff’s van needed gas while he was making deliveries, he was not

responsible for the cost of the gas. In order to pay for the van’s gas, Plaintiff simply drove up to

a BP gas station and entered the numerical portion of the van’s license plate on the gas pump’s

keypad. This would activate the gas pump. Plaintiff was instructed to write “So Sure” on any gas

station receipts he received, though his supervisor rarely collected them.

       61.     To access and upload information about his routes, packages, and deliveries,

Plaintiff used a LaserShip proprietary app on his smartphone. This app tracked his location in

real time using GPS.

       62.     Plaintiff was paid via direct deposit from So Sure. He received no paystubs.

       63.     No withholdings were taken from Plaintiff’s pay.

       64.     At the end of the year, Plaintiff received a Form 1099 with So Sure’s name on it.

       65.     At no point did Plaintiff ever receive a legally sufficient wage statement notice as

required by NYLL § 195(3).




                                                 10
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 11 of 19




                                  Plaintiff’s Job Responsibilities

       66.     Plaintiff was interviewed for his delivery driver position in December 2018 by

Matthew Sohor, President of So Sure.

       67.     The interview took place in the LaserShip warehouse located at 10 Midland

Avenue. During the interview, Mr. Sohor checked and made a copy of Plaintiff’s driver license.

       68.     Plaintiff began his employment with Defendants shortly thereafter.

       69.     For his first two days on the job, Plaintiff was required to shadow another

delivery driver.

       70.     Once he began his own route, Plaintiff worked on a fixed schedule and was

required to report to the warehouse at 7 a.m. each morning, Sunday through Thursday.

       71.     The warehouse did not contain a time clock or any other timekeeping

mechanisms. Instead, when Plaintiff arrived at the warehouse in the morning, he would text his

supervisor to inform him that he had arrived.

       72.     Plaintiff would then load his van with the packages that were placed beside his

van before he arrived, scanning each package with his LaserShip app. Plaintiff did not choose

the packages he was responsible for delivering.

       73.     Nor did Plaintiff choose his delivery route or the order in which he delivered

packages. Plaintiff’s delivery route and schedule were pre-determined and conveyed to him by

the LaserShip app, from which he was not permitted to deviate. The LaserShip app also

instructed Plaintiff in which order he was required to deliver his packages.

       74.     When Plaintiff arrived at a particular location to make a delivery, he was required

to scan the package with his LaserShip app and then take a photo of the package at its

destination. This photo would then automatically upload to the LaserShip app.




                                                  11
              Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 12 of 19




        75.     Plaintiff would typically complete his route and return to the warehouse between

4 and 5 p.m.

        76.     He would then park his assigned van and place the keys to the van in a dedicated

key box inside the LaserShip warehouse.

        77.     When he left the warehouse to go home, he would text his supervisor to “check

out.”

        78.     Plaintiff resigned from his job with Defendants in or around May 2020. He

provided his two weeks’ notice to Mr. Sohor.

                              Minimum Wage and Overtime Violations

        79.     Over the course of his employment, Plaintiff worked at least 9-10 hours per day,

five days a week, for a total of at least 48-50 hours per week.

        80.     During some weeks, Plaintiff worked more than 50 hours.

        81.     When Plaintiff was hired, he was told that he would receive a flat rate of $500

each week. There was no discussion with Defendants about how many hours the $500 per week

was meant to compensate.

        82.     In reality, Plaintiff’s pay varied from $320 to $620, without explanation, for the

entirety of his employment.

        83.     For at least 52 weeks of Plaintiff’s employment (out of a total of at least 66

weeks), he earned $500 or less per week. During these weeks, his regular hourly rate for

purposes of the FLSA was no more than $12.50 per hour and sometimes as little as $8 per hour.

        84.     In 2018, the New York State minimum wage rate applicable to Westchester

County was $11.00 per hour. For those workweeks in 2018 in which Plaintiff worked 48 hours,




                                                 12
             Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 13 of 19




pursuant to New York State’s minimum wage requirements, he was entitled to at least $11 per

hour plus at least $16.50 per hour for every hour over 40, for a total of at least $572.

       85.     Plaintiff was not paid the required minimum wage in 2018.

       86.     For example, for the week of December 16, 2018, Plaintiff was paid $420 for at

least 48 hours of work, amounting to only $8.75 per hour, with no overtime premium paid.

       87.     In 2019, the New York State minimum wage rate applicable to Westchester

County was $12.00 per hour. For those workweeks in 2019 in which Plaintiff worked 48 hours,

pursuant to New York State’s minimum wage requirements, he was entitled to at least $12 per

hour plus at least $18 per hour for every hour over 40, for a total of at least $624.

       88.     Plaintiff was not paid the required minimum wage in 2019.

       89.     For example, for the weeks of January 6, June 16, July 7, August 4, and October

20, 2019, Plaintiff was paid $400 per week for at least 48 hours of work, amounting to only

$8.33 per hour, with no overtime premium paid.

       90.     In addition, for the weeks of May 2, June 23, and September 15, 2019, Plaintiff

was paid $320 per week for 48 hours of work, amounting to $6.67 per hour.

       91.     In 2020, the New York State minimum wage rate applicable to Westchester

County was $13.00 per hour. For those workweeks in 2020 in which Plaintiff worked 48 hours,

pursuant to New York State’s minimum wage requirements, he was entitled to at least $13 per

hour plus at least $19.50 per hour for every hour over 40, for a total of at least $676.

       92.     Plaintiff was not paid the required minimum wage in 2020.

       93.     For example, for the weeks of January 19, February 1, and March 29, 2020,

Plaintiff was paid $400 per week for at least 48 hours of work, amounting to only $8.33 per

hour, with no overtime premium paid.




                                                 13
                 Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 14 of 19




                    U.S. Department of Labor’s Settlement with Defendant LaserShip

          94.      On or around February 17, 2021, Plaintiff received a letter from the United States

Department of Labor (“DOL”), Wage and Hour Division, informing him that a settlement had

been reached between the DOL and Defendant LaserShip as a result of allegations that

LaserShip violated the FLSA between December 30, 2017, and May 31, 2020.

          95.      The letter further informed him that, in connection with his employment with

LaserShip between December 30, 2017, and May 31, 2020, he was entitled to a gross amount of

$476.11 in “back wages” as part of the terms of the settlement.

          96.      The letter specified that his “acceptance of this payment of wages due under the

FLSA” would preclude any future lawsuit brought under Section 16(b) of the FLSA.

          97.      Plaintiff did not accept the DOL’s payment of back wages and instead opted to

retain counsel.

                                   FIRST CAUSE OF ACTION
                        Fair Labor Standards Act – Unpaid Minimum Wages

          98.      Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          99.      Defendants have engaged in a widespread pattern and practice of violating the

FLSA, as detailed in this Complaint.

          100.     Plaintiff consents to be a party to this action, pursuant to 29 U.S.C. § 216(b).

          101.     At all times relevant to this action, Plaintiff and Collective Members were

employed by Defendants within the meaning of the FLSA, 29 U.S.C. § 203(d).

          102.     At all times relevant to this action, Plaintiff and Collective Members were

engaged in commerce and the corporate Defendants were enterprises engaged in commerce

within the meaning of 29 U.S.C. §§ 206(a) and 207(a).



                                                     14
                 Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 15 of 19




          103.     Defendants violated the rights of Plaintiff and Collective Members by failing to

pay them for each hour worked in each discrete work week, in violation of the FLSA, 29 U.S.C.

§§ 201 et seq.

          104.     Defendants are liable to Plaintiff and Collective Members for their unpaid

minimum wages, plus an additional equal amount as liquidated damages, reasonable attorney’s

fees and costs, and any other appropriate relief pursuant to 29 U.S.C. § 216(b).

                                 SECOND CAUSE OF ACTION
                        Fair Labor Standards Act – Unpaid Overtime Wages

          105.     Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          106.     Defendants have engaged in a widespread pattern and practice of violating the

FLSA, as detailed in this Complaint.

          107.     Plaintiff consents to be a party to this action, pursuant to 29 U.S.C. § 216(b).

          108.     At all times relevant to this action, Plaintiff and Collective Members were

employed by Defendants within the meaning of the FLSA, 29 U.S.C. § 203(d).

          109.     At all times relevant to this action, Plaintiff and Collective Members were

engaged in commerce and the corporate Defendants were enterprises engaged in commerce

within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

          110.     Defendants violated the rights of Plaintiff and Collective Members by failing to

pay them overtime compensation at a rate of one and one-half times their regular rate of pay for

each hour worked in excess of 40 per week, in violation of the FLSA, 29 U.S.C. § 207(a)(1).

          111.     Defendants’ failure to pay Plaintiff and Collective Members overtime

compensation was willful within the meaning of the FLSA, 29 U.S.C. § 255.




                                                     15
                 Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 16 of 19




          112.     Defendants are liable to Plaintiff and Collective Members for their unpaid

overtime compensation, plus an additional equal amount as liquidated damages, reasonable

attorney’s fees and costs, and any other appropriate relief pursuant to 29 U.S.C. § 216(b).

                                  THIRD CAUSE OF ACTION
                          New York Labor Law – Unpaid Minimum Wages

          113.     Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          114.     Defendants have engaged in a widespread pattern and practice of violating the

NYLL, as detailed in this Complaint.

          115.     Defendants violated the rights of Plaintiff and Class Members by failing to pay

them the minimum wage for each hour worked in each discrete work week, in violation of the

NYLL.

          116.     Defendants are liable to Plaintiff and Class Members for their unpaid minimum

wages, plus an additional equal amount as liquidated damages, reasonable attorney’s fees and

costs, and any other appropriate relief pursuant to NYLL § 198(1-a).

                                 FOURTH CAUSE OF ACTION
                          New York Labor Law – Unpaid Overtime Wages

          117.     Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          118.     NYLL § 160 requires employers to compensate their employees at a rate not less

than one and one-half times their regular rate of pay for hours worked in excess of 40 per week.

          119.     Defendants have engaged in a widespread pattern and practice of violating the

NYLL, as detailed in this Complaint, by failing to pay overtime at a rate of one and one-half of

Plaintiff and Class Members’ regular rate of pay for all hours worked over 40 per week.




                                                     16
                 Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 17 of 19




          120.     Defendants’ violation was willful and lasted for the duration of all relevant time

periods.

          121.     Defendants are liable to Plaintiff and Class Members for their unpaid overtime

wages, plus an additional equal amount as liquidated damages, reasonable attorney’s fees and

costs, and any other appropriate relief pursuant to NYLL § 198(1-a).

                                 FIFTH CAUSE OF ACTION
                    New York Labor Law – Failure to Provide Wage Statements

          122.     Plaintiff repeats and realleges all of the above allegations as though fully set forth

herein.

          123.     Pursuant to NYLL § 195(3), every employer is required to

          furnish each employee with a statement with every payment of wages, listing the
          following: the dates of work covered by that payment of wages; name of employee; name
          of employer; address and phone number of employer; rate or rates of pay and basis
          thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;
          gross wages; deductions; allowances, if any, claimed as part of the minimum wage; and
          net wages.

          124.     Defendants knowingly failed to comply with this provision by failing to provide

Plaintiff and Class Members with wage statements meeting the requirements laid out in ¶ 123.

          125.     NYLL § 198(1)(d) provides that any employee not provided appropriate wage

statements may collect damages of $250 for each work day that the violation occurred or

continued to occur, up to a total of $5,000 per employee (together with reasonable costs and

attorney’s fees as well as appropriate injunctive and/or declaratory relief).

          126.     During the course of Plaintiff and Class Members’ employment, Defendants

consistently and willfully failed to provide them with adequate wage statements as required by

New York law.




                                                     17
              Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 18 of 19




       127.     Defendants are therefore liable to Plaintiff and Class Members in the amount of

$5,000 per employee, plus reasonable attorney’s fees and costs and any other relief appropriate

under NYLL § 198.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, prays for the following relief:

   a. That, at the earliest possible time, Plaintiff through his counsel be permitted to give

       notice of this collective action, or that the Court issue such notice of this collective

       action, or that the Court issue such notice to all persons who are presently, or have at any

       time during the three years immediately preceding the filing of this suit, up through and

       including the date of the Court’s issuance of court-supervised notice, been employed by

       Defendants. Such notice shall inform them that this civil action has been filed, of the

       nature of the action, and of their right to join this lawsuit if they believe they were denied

       proper hourly compensation and overtime wages;

   b. Certification of this case as a class action pursuant to Fed. R. Civ. P. 23;

   c. Designation of the named Plaintiff Daniel West as class representative and designation of

       Mr. West’s counsel of record as class counsel;

   d. Unpaid wages, attorneys’ fees, costs, and interest pursuant to 29 U.S.C. §§ 201 et seq.;

   e. An additional and equal amount in unpaid wages as liquidated damages pursuant to 29

       U.S.C. §§ 201 et seq.;

   f. Statutory damages pursuant to NYLL §§ 198(1)(b) and (d);




                                                 18
           Case 1:21-cv-05382 Document 1 Filed 06/17/21 Page 19 of 19




   g. Issuance of a declaratory judgement that the practices complained of herein are unlawful

       under the FLSA and NYLL and a permanent injunction against Defendants’ continued

       engagement in such practices.

                                     JURY TRIAL DEMAND

   Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

raised by the Complaint.



Dated: New York, New York
       June 17, 2021

                                                     MENKEN SIMPSON & ROZGER LLP

                                                     s/ Bruce E. Menken
                                                     s/ Jason Rozger
                                                     s/ Raya F. Saksouk
                                                     80 Pine St., 33rd Fl.
                                                     T: 212-509-1616
                                                     F: 212-509-8088
                                                     bmenken@nyemployeelaw.com
                                                     jrozger@nyemployeelaw.com
                                                     rsaksouk@nyemployeelaw.com


                                                     WILLIAM K. LI LAW, PLLC
                                                     ________________
                                                     William Li
                                                     200 Park Ave., Ste. 1700
                                                     New York, NY 10166
                                                     T: 212-380-8198
                                                     wli@wlilaw.com


                                                     Attorneys for Plaintiff Daniel West and the
                                                     Rule 23 Proposed Class and FLSA
                                                     Proposed Collective




                                                19
